[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Court having thoroughly and carefully reviewed the record in this case including this Court's Memorandum of Decision dated February 22, 2000 inMichael Robinson v. Commissioner of Correction, Docket CV97-405187, appeal pending S.C. No. 16368 and with the agreement of the parties orders as follows:
Judgment shall enter for the petitioner based on this Court's earlier decision in Robinson supra. It is therefore ordered that the petitioner's parole eligibility be determined based on the statutes in effect on the date of the commission of the offenses of which he was convicted.
SO ORDERED.
Dated at New Haven, Connecticut this 19th day of June, 2001.
By the Court,
                                       ___________________________ ANTHONY V. DEMAYO JUDGE of the SUPERIOR COURT
Respondent
Commissioner of Correction
                                       RICHARD BLUMENTHAL ATTORNEY GENERAL
__________________________ By: Steven R. Strom Assistant Attorney General 110 Sherman Street Hartford, CT 06105 Tel.: (860) 808-5450 Juris No. #85102 CT Page 8120
 CERTIFICATION
I hereby certify that a copy of the foregoing was mailed this 15th day of June, 2001, first class postage prepaid to:
  William F. Dow, III, Esq. Jacobs, Grudberg, Belt  Dow 350 Orange Street New Haven, CT 06503
                                       __________________________ Steven R. Strom Assistant Attorney General